 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrown Metal Manufacturing Co., Inc. and UnitedSteelworkers of America, AFL-CIO. Case 13-CA-17902November 22, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYUpon a charge filed on August 7, 1978, by UnitedSteelworkers of America, AFL-CIO, herein calledthe Union, and duly served on Crown Metal Manu-facturing Co., Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 13. is-sued a complaint and notice of hearing on August 22,1978, against Respondent, alleging that Respondenthad engaged in, and was engaging in, unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges, in substance, that on June 30, 1978,following a Board election in Case 13-RC-14433, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; ' and that, commenc-ing on or about July 13, 1978, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested, and is requesting, it to do so.On September 1, 1978, Respondent filed its answerto the complaint admitting in part and denying inpart the allegations in the complaint. On September12, 1978, the Regional Director for Region 13 issuedan amendment to the complaint. Respondent filed itsanswer to the amendment to the complaint on Sep-tember 21, 1978.On September 26, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 6,1978, the Board issued an order transferring the pro-Official notice is taken of the record in the representation proceeding,Case 13 RC 14433. as the term "record" is defined in Sec 102.68 and Sec102.69(g) of the Board's Rules and Regulations, Series 8. as amended. SeeLTV Electrosvstems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968). Golden Age Beverage Co., 167 NiLRB 151 (1967). enfd 415 F 2d26 (5th Cir. 1969); Inrerype (Co. v. Penello, 269 F.Supp. 573 (D.C Va., 1967);Follett Corp.. 164 NLRB 378 (1967). enfd 397 F 2d 91 (7th (ir. 1968). Sec.9(d) of the NL.RA, as amended.ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent contendsthat the Union's certification was invalid because theUnion threatened voters with, inter alia, loss of jobsand raids by the Federal Immigration and Naturali-zation Service, and because the secrecy of the ballotwas impaired, thus interfering with the employees'choice in the election. The General Counsel arguesthat all material issues have been previously decidedand there are no litigable issues of fact requiring ahearing. We agree with the General Counsel.Our review of the record herein, including the rec-ord in Case 13-RC-14433, discloses that, pursuant toa Stipulation for Certification Upon Consent Elec-tion, an election was conducted on July 29, 1977. Thetally showed 50 votes cast for and 46 against theUnion, with 4 challenged ballots. Respondent filedtimely objections to conduct affecting the results ofthe election, alleging essentially the same conduct asnoted above.On September 23, 1977, the Regional Director forRegion 13 issued a report on the challenged ballotsand notice of hearing in which he recommended thatone challenge be sustained and a hearing be held toresolve the substantial factual and material credibili-ty issues raised by the objections. The Board adoptedthe Regional Director's report on October 19, 1977.On March 30, 1978, the Hearing Officer issued a re-port recommending that Respondent's objections beoverruled in their entirety and that a certification ofrepresentative issue. Respondent filed exceptions andthe Union filed cross-exceptions to the HearingOfficer's report. On June 30, 1978, the Board adopt-ed the Hearing Officer's findings and recommenda-tions and issued a certification of representative.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.2'See Pittsburgh Plate Glass Co. .N.LR.B. 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).436 CROWN METAL MFG. CO.. INC.All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or pre-viously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is proper-ly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDIN;S OF FA(CII THE BUSINESS OF RESPONDENIRespondent is an Illinois corporation engaged inthe manufacture and distribution of metal displayproducts. During the past 12 months, Respondentsold and shipped from its Chicago, Illinois, facilitydirectly to points outside the State of Illinois goodsvalued in excess of $50,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.I1. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.11I. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding all warehouse employees, toolroom em-ployees, and plant clerical employees employedat the Employer's facilities now located at 5912S. Lowe, 5925 S. Lowe, and 535 West 59thStreet, Chicago, Illinois, but excluding all officeclerical employees, and all professional employ-ees, guards, and supervisors as defined in theAct.2. The certificationOn July 29, 1977, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 13, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on June 30, 1978, and the Union contin-ues to be such exclusive representative within themeaning of Secticn 9(a) of the Act.B. The Rcquext To Bargain and Respondent's RefusalCommencing on or about July 5, 1978, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about July 13, 197S, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJuly 13, 1978, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IV. I1E FFFrE(r OF THEill UNFAIR LABOR PRACTI(ES UtPONCOMMERCEThe activities of Respondent set forth in section11, above, occurring in connection with its opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. HFE REMEDYHaving found that Respondent has engaged in.and is engaging in, unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall order that it cease and desist therefrom, and.upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(5th Cir. 1964), cert. denied 379 U.S. 817; BurnettConstruction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (lOth Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI.USIONS OF LAWI. Crown Metal Manufacturing Co., Inc., is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. United Steelworkers of America, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.3. All production and maintenance employees, in-cluding all warehouse employees, toolroom employ-ees, and plant clerical employees employed at theEmployer's facilities now located at 5912 S. Lowe,5925 S. Lowe, and 535 West 59th Street, Chicago,Illinois, but excluding all office clerical employees,and all professional employees, guards, and supervis-ors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. Since June 30, 1978, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about July 13, 1978, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in, and isengaging in, unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Crown Metal Manufacturing Co., Inc., Chicago, Illi-nois, its officers. agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with United Steelworkers ofAmerica, AFL-CIO, as the exclusive bargaining rep-resentative of its employees in the following appro-priate unit:All production and maintenance employees, in-cluding all warehouse employees, toolroom em-ployees, and plant clerical employees employedat the Employer's facilities now located at 5912S. Lowe, 5925 S. Lowe, and 535 West 59thStreet, Chicago, Illinois, but excluding all officeclerical employees, and all professional employ-ees, guards, and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at 5912 S. Lowe, 5925 S. Lowe, and 535West 59th Street, Chicago, Illinois, copies of the at-tached notice marked "Appendix." 3 Copies of saidnotice, on forms provided by the Regional Directorfor Region 13, after being duly signed by Respon-3 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."438 CROWN METAL MFG. CO., INC.dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment withUnited Steelworkers of America, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL. upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employees,including all warehouse employees, toolroomemployees, and plant clerical employees em-ployed at the Employer's facilities now locat-ed at 5912 S. Lowe, 5925 S. Lowe, and 535West 59th Street, Chicago, Illinois, but ex-cluding all office clerical employees, and allprofessional employees, guards, and supervis-ors as defined in the Act.CROWN METAL MANUFACTURING CO.. INC.439